Exhibit 10.1

 

SECOND AMENDMENT
TO
REVOLVING CREDIT AGREEMENT

 

Second Amendment dated as of July 25, 2003 to Revolving Credit Agreement (the
“Second Amendment”), by and among WATTS REGULATOR CO., a Massachusetts
corporation (the “Domestic Borrower”), WATTS INDUSTRIES EUROPE B.V., a private
company with limited liability organized under the laws of The Netherlands (the
“Foreign Borrower”, and together with the Domestic Borrower, the “Borrowers” and
each individually, a “Borrower”), and FLEET NATIONAL BANK and the other lending
institutions listed on Schedule 1 to the Credit Agreement (as hereinafter
defined) (the “Lenders”), amending certain provisions of the Revolving Credit
Agreement dated as of February 28, 2002 (as amended and in effect from time to
time, the “Credit Agreement”) by and among the WATTS INDUSTRIES, INC., a
Delaware corporation (the “Parent”), the Borrowers, the Lenders, and FLEET
NATIONAL BANK in its capacity as administrative agent for the Lenders (the
“Administrative Agent”).  Terms not otherwise defined herein which are defined
in the Credit Agreement shall have the same respective meanings herein as
therein.

 

WHEREAS, the Borrowers and the Lenders have agreed to modify certain terms and
conditions of the Credit Agreement as specifically set forth in this Second
Amendment;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

§1.          Amendment to §2 of the Credit Agreement.  Section 2 of the Credit
Agreement is hereby amended as follows:

 

(a)           Section 2.1 of the Credit Agreement is hereby amended by deleting
the words “provided, further, that the aggregate outstanding amount of the
Revolving Credit Loans borrowed by the Foreign Borrower shall not at any time
exceed $50,000,000” which appear in the first sentence of §2.1 and substituting
in place thereof the words “provided, further, that the aggregate outstanding
amount of the Revolving Credit Loans borrowed by the Foreign Borrower shall not
at any time exceed $75,000,000”;

 

(b)           Section 2.10.1 of the Credit Agreement is hereby amended by
deleting the words “provided, further, the aggregate amount of outstanding
Revolving Credit Loans denominated in Euros shall not exceed $50,000,000 at any
time” which appear in the first sentence of §2.10.1 and substituting in place
thereof the words “ provided, further, the aggregate amount of outstanding
Revolving Credit Loans denominated in Euros shall not exceed $75,000,000 at any
time”; and

 

--------------------------------------------------------------------------------


 

(c)           Section 2.10.3 of the Credit Agreement is hereby amended by
deleting the words “If at any time prior to the Revolving Credit Loan Maturity
Date, the Dollar Equivalent of the aggregate principal amount outstanding of all
Revolving Credit Loans denominated in Euros shall exceed $50,000,000 at any time
by more than five percent (5%) as a result of fluctuations in respective
conversion rates, the Borrowers shall jointly and severally pay or cause to be
paid immediately, upon demand made by the Administrative Agent, such amounts as
are sufficient to eliminate such excess and to reduce the aggregate principal
amount outstanding of such Revolving Credit Loans denominated in Euros to the
Dollar Equivalent of $50,000,000” which appear in the first sentence of §2.10.3
and substituting in place thereof the words “If at any time prior to the
Revolving Credit Loan Maturity Date, the Dollar Equivalent of the aggregate
principal amount outstanding of all Revolving Credit Loans denominated in Euros
shall exceed $75,000,000 at any time by more than five percent (5%) as a result
of fluctuations in respective conversion rates, the Borrowers shall jointly and
severally pay or cause to be paid immediately, upon demand made by the
Administrative Agent, such amounts as are sufficient to eliminate such excess
and to reduce the aggregate principal amount outstanding of such Revolving
Credit Loans denominated in Euros to the Dollar Equivalent of $75,000,000”.

 

§2.          Conditions to Effectiveness.  This Second Amendment shall not
become effective until the Administrative Agent receives a counterpart of this
Second Amendment, executed by the Borrowers, the Required Lenders and the
Guarantors.

 

§3.          Representations and Warranties.  Each Borrower hereby repeats, on
and as of the date hereof, each of the representations and warranties made by it
in §6 of the Credit Agreement (except to the extent of changes resulting from
transactions contemplated or permitted by the Credit Agreement and the other
Loan Documents and changes occurring in the ordinary course of business that
singly or in the aggregate are not materially adverse, and to the extent that
such representations and warranties relate expressly to an earlier date),
provided, that all references therein to the Credit Agreement shall refer to
such Credit Agreement as amended hereby.  In addition, each Borrower hereby
represents and warrants that the execution and delivery by such Borrower of this
Second Amendment and the performance by such Borrower of all of its agreements
and obligations under the Credit Agreement  as amended hereby are within the
authority of such Borrower and have been duly authorized by all necessary action
on the part of such Borrower.

 

§4.          Ratification, Etc.  Except as expressly amended hereby, the Credit
Agreement , the other Loan Documents (which, for the avoidance of doubt, shall
included the Guaranties)  and all documents, instruments and agreements related
thereto are hereby ratified and confirmed in all respects and shall continue in
full force and effect.  The Credit Agreement and this Second Amendment shall be
read and construed as a single agreement.  All references in the Credit
Agreement or any related agreement or instrument to the Credit Agreement shall
hereafter refer to the Credit Agreement as amended hereby.

 

§5.          No Waiver.  Nothing contained herein shall constitute a waiver of,
impair or otherwise affect any Obligations, any other obligation of the
Borrowers or any rights of the Administrative Agent or the Lenders consequent
thereon.

 

2

--------------------------------------------------------------------------------


 

§6.          Counterparts.  This Second Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

 

§7.          Governing Law.  THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS
(WITHOUT REFERENCE TO CONFLICT OF LAWS).

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as a
document under seal as of the date first above written.

 

 

WATTS REGULATOR CO.

 

 

 

 

 

By:

 /s/ William C. McCartney

 

 

 

Name: William C. McCartney

 

 

Title:  Vice President of Finance

 

 

 

WATTS INDUSTRIES EUROPE B.V.

 

 

 

 

 

By:

 /s/ Johan van Kouterik

 

 

 

Name:  Johan van Kouterik

 

 

Title:  Finance Director

 

 

 

FLEET NATIONAL BANK

 

 

 

 

 

By:

 /s/ Christopher J. Wickles

 

 

 

Name:  Christopher J. Wickles

 

 

Title:  Director

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 /s/ Jonathan M. Phillips

 

 

 

Name:  Jonathan M. Phillips

 

 

Title:  Vice President

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

 

By:

 /s/ Stephanie Epkins

 

 

 

Name:  Stephanie Epkins

 

 

Title:  Vice President

 

4

--------------------------------------------------------------------------------


 

 

MELLON BANK, N.A.

 

 

 

 

 

By:

 /s/ Nancy E. Gale

 

 

 

Name:  Nancy E. Gale

 

 

Title:  Vice President

 

 

 

WACHOVIA BANK, NA successor to FIRST
UNION NATIONAL BANK

 

 

 

 

 

By:

 /s/ Sarah T. Warren

 

 

 

Name:  Sarah T. Warren

 

 

Title:  Vice President

 

 

 

BROWN BROTHERS HARRIMAN & CO.

 

 

 

 

 

By:

 /s/ John D. Rogers

 

 

 

Name:  John D. Rogers

 

 

Title:  Senior Vice President

 

 

 

JPMORGAN CHASE BANK

 

 

 

 

 

By:

 /s/ A. Neil Sweeny

 

 

 

Name:  A. Neil Sweeny

 

 

Title:  Vice President

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 /s/ Thomas J. Purcell

 

 

 

Name:  Thomas J. Purcell

 

 

Title:  Senior Vice President

 

5

--------------------------------------------------------------------------------


 

RATIFICATION OF GUARANTY

 

Each of the undersigned guarantors (the “Guarantors”) hereby acknowledges and
consents to the foregoing Second Amendment as of July 25, 2003, and agrees that
each of (a) the Guaranty dated as of February 28, 2002 from the Parent and each
Domestic Subsidiary; (b) the Guaranty dated as of February 28, 2002 from Watts
Ocean B.V.; (c) the Guaranty dated as of February 28, 2002 from Watts Cazzaniga
Spa; (d) the Guaranty dated as of April 22, 2002 from Watts Intermes Srl and (e)
the Guaranty dated as of June 30, 2002 from Hunter Innovations, Inc. remains in
full force and effect, and each such Guarantor confirms and ratifies all of its
obligations thereunder.

 

 

WATTS INDUSTRIES, INC.

 

 

 

 

 

By:

 /s/ William C. McCartney

 

 

 

Title:

 

 

 

WATTS PREMIER, INC.

 

 

 

 

 

By:

 /s/ William C. McCartney

 

 

 

Title:

 

 

 

WATTS SPACEMAKER, INC.

 

 

 

 

 

By:

 /s/ William C. McCartney

 

 

 

Title:

 

 

 

WATTS RADIANT, INC.

 

 

 

 

 

By:

 /s/ William C. McCartney

 

 

 

Title:

 

 

 

ANDERSON-BARROWS METALS
CORPORATION

 

 

 

 

 

By:

 /s/ William C. McCartney

 

 

 

Title:

 

6

--------------------------------------------------------------------------------


 

 

WATTS DRAINAGE PRODUCTS, INC.

 

 

 

 

 

By:

 /s/ William C. McCartney

 

 

 

Title:

 

 

 

WEBSTER VALVE, INC.

 

 

 

 

 

By:

 /s/ William C. McCartney

 

 

 

Title:

 

 

 

WATTS DISTRIBUTION COMPANY, INC.

 

 

 

 

 

By:

 /s/ William C. McCartney

 

 

 

Title:

 

 

 

JAMECO INDUSTRIES, INC.

 

 

 

 

 

By:

 /s/ William C. McCartney

 

 

 

Title:

 

 

 

WATTS INVESTMENT COMPANY

 

 

 

 

 

By:

 N/A

 

 

 

Title:

 

 

 

WATTS OCEAN B.V.

 

 

 

 

 

By:

 /s/ Johan van Kouterik

 

 

 

Title:  Director

 

7

--------------------------------------------------------------------------------


 

 

WATTS CAZZANIGA SPA

 

 

 

 

 

By:

 /s/ Johan van Kouterik

 

 

 

Title:  Director

 

 

 

WATTS INTERMES SRL

 

 

 

 

 

By:

 /s/ Johan van Kouterik

 

 

 

Title:  Director

 

 

 

HUNTER INNOVATIONS, INC.

 

 

 

 

 

By:

 /s/ William C. McCartney

 

 

 

Title:

 

8

--------------------------------------------------------------------------------